             Case 1:19-cr-03725-JB Document 73 Filed 02/05/20 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                     )
                                              )
                Plaintiff,                    )   CRIMINAL NO. 19-3725 JB
                                              )
       vs.                                    )
                                              )
JODY RUFINO MARTINEZ,                         )
                                              )
                Defendant.                    )

                     JOINT MOTION TO DECLARE CASE COMPLEX

       The United States moves this Court to declare this matter a complex case pursuant to 18

U.S.C. § 3161(h)(7)(B)(ii).

       Defendant joins this motion.

       As grounds for this motion the parties state:

       On January 9, 2020, a grand jury returned a four count second superseding indictment

charging defendant with violent crimes in aid of racketeering, racketeering conspiracy, witness

tampering and felon in possession of a firearm and ammunition. See Second Superseding

Indictment, filed January 9, 2020 (Doc. 57). One of the counts charges the defendant with a crime

which may carry a penalty of death.

       The government has received thousands of pages of discovery and is continuing to receive

more from various investigative agencies, which have yet to be disclosed in this case.   The United

States anticipates disclosing the discovery from all related Syndicato de Nuevo Mexico cases.

The discovery in those cases to date consists of approximately 105,401 pages, seventy-four DVDs,

three flash drives and one TB external hard drive.
           Case 1:19-cr-03725-JB Document 73 Filed 02/05/20 Page 2 of 3



        Because one charge in the Second Superseding Indictment carries the possibility of a

sentence of death, an internal review of the case must be made and, after possible submission by

counsel for the Defendant, the United States must make the election, through the Attorney General,

of whether to seek the death penalty.

        In order to provide counsel with a reasonable amount of time for effective preparation, to

include reviewing all the discovery with the defendant, the parties seek to vacate the Court’s

standard scheduling order and to declare this case complex pursuant to 18 U.S.C. §

3161(h)(7)(B)(ii).   Due to the nature of the prosecution, its complexity, and the fact that one of

the charges carries the possibility of a sentence of death, this case is so complex that it is

unreasonable to expect the defendant to adequately prepare for trial within the 70-day time limit

established by 18 U.S.C. § 3161(c)(1).

        A failure to grant this motion and require the defendant to proceed to trial within the 70-

day time limit likely would result in a miscarriage of justice by denying the defendant adequate

opportunity to review the evidence, conduct his own investigation, and resolve any legal issues

which may directly impact the outcome of this case.

        As the United States expects to continue obtaining documents and evidence as this case

progresses toward trial, discovery will likely be an ongoing process. Defense counsel,

understandably, will need a period of time beyond the usual 70 days prescribed in the Speedy Trial

Act to digest the discovery, conduct their own investigation, advise their client, conduct plea

negotiations, file and litigate pretrial motions, and prepare for trial.

        Because of the nature of this prosecution and the discovery, the parties submit “that it is

unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within

the time limits established by [18 U.S.C. § 3161(c)(1).]” 18 U.S.C. § 3161(h)(7)(B)(ii)




                                                   2
           Case 1:19-cr-03725-JB Document 73 Filed 02/05/20 Page 3 of 3



(establishing 70-day deadline by which to commence trial). Furthermore, Pursuant to 18 U.S.C. §

3161(h)(7)(A), the joined parties believe that the ends of justice served by granting this motion

outweigh the best interest of the public and the defendant in a speedy trial.

       WHEREFORE, based on the foregoing reasons the United States and defendant, through

his counsel, respectfully request that the Court enter an order: (1) designating the above-captioned

case as a complex case; (2) vacating any existing discovery orders and the trial and pretrial

deadlines presently set in this case; (3) directing the parties to submit a proposed discovery and

case management scheduling order; (4) tolling the time limits of the Speedy Trial Act, as it pertains

to the defendant, pursuant to 18 U.S.C. §3161(h)(7)(B)(ii); and (5) permitting interim billing by

CJA appointed defense counsel.

                                                              Respectfully Submitted,

                                                              FRED FEDERICI
                                                              Attorney for the United States,
                                                              Acting Under Authority Conferred
                                                              by 28 U.S.C. §515

                                                              Electronically filed on 2/5/2020
                                                              MARIA Y. ARMIJO
                                                              RANDY M. CASTELLANO
                                                              Assistant United States Attorneys
                                                              200 N. Church Street
                                                              Las Cruces, NM 88001
                                                              (575) 522-2304 – Tel.
I HEREBY CERTIFY that I electronically
filed the foregoing with the Clerk of the
Court using the CM/ECF system which
will send electronic notification to defense
counsel of record on this date.

/s/
MARIA Y. ARMIJO
Assistant United States Attorney




                                                 3
